        CASE 0:20-cv-02064-PJS-KMM Doc. 13 Filed 02/09/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Mike Davitt,                                      Case No. 20-CV-2064 (PJS/KMM)

                       Plaintiff,

  v.                                                              ORDER

  Amit Patel,

                       Defendant.



       This matter is before the Court on Plaintiff Mike Davitt’s request for an additional

sixty days to file an amended complaint. ECF No. 12. Based on Mr. Davitt’s pro se status

and the fact that he only recently had an opportunity to consult with volunteer counsel,

the Court finds good cause to extend the deadline. Accordingly, the deadline for

Mr. Davitt to submit his amended complaint is extended to April 1, 2021.

       In addition, Mr. Davitt requests that a lawyer from the U.S. Department of Justice

be appointed to represent him in this matter. See ECF No. 10. This is outside the

authority of the Court. Under § 1915(e)(1), “[t]he court may request an attorney to

represent any person unable to afford counsel” (emphasis added), and the Court may have

inherent authority to appoint counsel where necessary, see Mallard v. United States

District Court for the Southern District of Iowa, 490 U.S. 296, 310 (1989), the Court may

not affirmatively direct the government to seek relief on behalf of a litigant. This request

is denied.

       SO ORDERED.
                                              1
       CASE 0:20-cv-02064-PJS-KMM Doc. 13 Filed 02/09/21 Page 2 of 2




Date: February 9, 2021                    s/ Katherine Menendez
                                          Katherine Menendez
                                          United States Magistrate Judge




                                    2
